DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “wherein, when the control system receives the safety signal”.  However the term “when” renders the claim indefinite.  It is unclear whether the claim necessarily requires the limitations in a situation when the control system does not receive the safety signal.  For examining purposes, this limitation is interpreted as stating “wherein, in response to the control system receiving the safety signal”.
Claim 4 includes the limitation “to operate the driving machine and the braking assembly”.  However there is a lack of antecedent basis for “the driving machine” and “the braking assembly”, as these elements were introduced in claim 3.  It is unclear whether applicants intend claim 4 to depend from claim 3, or introduce new elements into the claims.  For examining purposes, this limitation is interpreted as stating “to operate a driving machine and a braking assembly”.
Claim 5 is directed to the “elevator system according to claim 2, further” and includes the limitation “in accordance with the calculations of the calculation unit”.  However there is a lack of antecedent basis for “the calculations” and “the calculation unit”, as these elements were introduced in claim 4.  It is unclear whether applicants intend claim 5 to depend from claim 4, or introduce new elements into the claims.  For examining purposes, this claim is interpreted as being directed to the “elevator system according to claim 4, further”.
Claim 8 includes the limitation “adjusting the deceleration rate in an event the deceleration rate is outside”.  However the phrase “in an event” renders the claim indefinite.  It is unclear whether the claim necessarily requires the limitations in a situation when the deceleration rate is not outside the target range.  For examining purposes, this limitation is interpreted as stating “adjusting the deceleration rate in response to the deceleration rate being outside”.
Claim 17 includes the limitation “adjusting the deceleration rate when the deceleration rate is outside”.  However the term “when” renders the claim indefinite.  It is unclear whether the claim necessarily requires the limitations in a situation when the deceleration rate is not outside the target range.  For examining purposes, this limitation is interpreted as stating “adjusting the deceleration rate in response to the deceleration rate being outside”.
Claim 20 includes the limitation “increasing or decreasing the acceleration rate”.  However there is a lack of antecedent basis for “the acceleration rate”.  It is unclear whether applicants intend to reference to deceleration rate, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “increasing or decreasing the deceleration rate”.  
Claims 2, 3, 6, 7, 9-16, 18 and 19 depend from claims 1, 8 or 17 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1, 8 or 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kattainen et al. (US 2016/0167921 A1).
Claim 1: Kattainen et al. discloses an elevator system control system, where a sensor system (encoder 11) senses an elevator car condition (speed of rotation of traction sheave 5) (page 4 ¶ [0037]), a safety system signaling element generates a safety signal (emergency stop command) indicative of an incident (emergency stop criteria is fulfilled) and a control system reacts to the safety system signal by driving an elevator car to a stop with a deceleration profile (page 1 ¶ [0009]). In response to the controller receiving the safety signal that an incident has occurred, the controller engages an electric motor (2) as a primary brake and controls a deceleration rate during the incident by operating the primary brake (adjusting current of the electric motor), determines whether the deceleration rate is within a target range (permitted range of variation), and adjusts the deceleration rate based on signals from the sensor system (page 4 ¶ [0037]). 
Claim 2: Kattainen et al. discloses an elevator system as stated above, where the control system comprises a safety controller (frequency converter 9) that operates the primary and machinery brakes (4) as secondary brakes in accordance with elevator car condition data and the safety signal (page 4 ¶ [0037]).
Claim 3: Kattainen et al. discloses an elevator system as stated above, where a calculation unit calculates velocity (speed) or deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [019]) such that an electronic braking unit operates a driving machine (electric motor 2) as the primary brake and a brake control unit operates a braking assembly (machinery brakes 4) as the secondary brake (page 4 ¶ [0037]), or the electronic braking unit operates the driving machine as the secondary brake and the brake control unit operates the braking assembly as the primary brake (page 4 ¶ [0041]).  A safety monitor and control logic unit then determines which of the driving machine and the braking assembly is to be operated as the primary and the secondary brake and controls the electronic braking unit and the brake control unit in accordance with calculations of the calculation unit, the safety signal, elevator system information and a brake command (page 4 ¶ [0037]).
Claims 4-6: Kattainen et al. discloses an elevator system as stated above, where a drive component operates a driving machine (electric motor 2) and a braking assembly (machinery brakes 4), where the safety controller includes a calculation unit to calculate velocity (speed) or deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [019]) and a safety monitor and control logic unit receptive of calculations of the calculation unit, the safety signal and elevator system information such that the safety controller instructs the drive component during an emergency incident in accordance with the calculations, the safety signal and the elevator system information to operate a driving machine as the primary brake and braking assembly as the secondary brake (page 4 ¶ [0037]) or the driving machine as the secondary brake and braking assembly as the primary brake (page 4 ¶ [0041]).  The safety controller resides in a drive component which comprises a controller (microprocessor) receptive of the elevator car condition data (page 2 ¶  [0025]) and a power section configured to operate the driving machine and braking assembly, where operation of the driving machine is normally performed autonomously (page 4 ¶ [0037]).
Claim 7: Kattainen et al. discloses an elevator system as stated above, where the adjusting of the deceleration rate includes increasing the deceleration rate (page 4 ¶ [0037]).
Claims 8 and 17: Kattainen et al. discloses an elevator system and a method of operating an elevator system comprising an elevator car, a driving machine (electric motor 2) to drive elevator car movement (page 2 ¶ [0024]) and a braking assembly (machinery brakes 4) to apply a braking force in opposition to the elevator car movements (page 2 ¶ [0026]).  When an incident (emergency stop criteria is fulfilled) of an elevator occurs, the elevator car is driven to a stop with a deceleration profile (page 1 ¶ [0009]).  A control system actively controls a deceleration rate during the incident requiring engagement of a primary brake to decelerate the elevator car movements by operating the driving machine as the primary brake (adjusting current of the electric motor), determining whether the deceleration rate is within a target range (permitted range of variation), and adjusting the deceleration rate in response to the deceleration rate being outside the target range (page 4 ¶ [0037]). 
Claim 9: Kattainen et al. discloses an elevator system as stated above, where a system (encoder 11) senses a condition (speed of rotation of traction sheave 5) of the elevator car (page 4 ¶ [0037]), and a safety system signaling element generates a safety signal (emergency stop command) indicative of the incident (page 1 ¶ [0009]).
Claim 10: Kattainen et al. discloses an elevator system as stated above, where the control system comprises a safety controller (frequency converter 9) (page 4 ¶ [0037]).
Claim 11: Kattainen et al. discloses an elevator system as stated above, where the safety controller operates the driving machine and braking assembly as secondary brakes in accordance with elevator car condition data, a safety signal indicative of the incident and elevator system information. (page 4 ¶ [0037]).
Claim 12: Kattainen et al. discloses an elevator system as stated above, where a calculation unit calculates velocity (speed) or deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [019]) such that an electronic braking unit operates a driving machine (electric motor 2) as the primary brake and a brake control unit operates a braking assembly (machinery brakes 4) as the secondary brake (page 4 ¶ [0037]), or the electronic braking unit operates the driving machine as the secondary brake and the brake control unit operates the braking assembly as the primary brake (page 4 ¶ [0041]).  A safety monitor and control logic unit then determines which of the driving machine and the braking assembly is to be operated as the primary and the secondary brake and controls the electronic braking unit and the brake control unit in accordance with calculations of the calculation unit, the safety signal, elevator system information and a brake command (page 4 ¶ [0037]).
Claims 13-15: Kattainen et al. discloses an elevator system as stated above, where a drive component receptive of elevator car condition data operates the driving machine and braking assembly, where the safety controller includes a calculation unit to calculate velocity (speed) or deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [019]) and a safety monitor and control logic unit receptive of calculations of the calculation unit, the safety signal and elevator system information such that the safety controller instructs the drive component during an emergency incident in accordance with the calculations, the safety signal and the elevator system information to operate a driving machine as the primary brake and braking assembly as the secondary brake (page 4 ¶ [0037]) or the driving machine as the secondary brake and braking assembly as the primary brake (page 4 ¶ [0041]).  The safety controller resides in a drive component which comprises a controller (microprocessor) receptive of the elevator car condition data (page 2 ¶  [0025]) and a power section configured to operate the driving machine and braking assembly, where operation of the driving machine is normally performed autonomously (page 4 ¶ [0037]).
Claims 16 and 20: Kattainen et al. discloses an elevator system and method as stated above, where the adjusting of the deceleration rate includes increasing the deceleration rate (page 4 ¶ [0037]).
Claim 18: Kattainen et al. discloses a method as stated above, where the active controlling includes stopping the elevator at a landing (page 3 ¶ [0034]).
Claim 19: Kattainen et al. discloses a method as stated above, where it is determined that the incident is in effect by sensing a condition (speed of rotation of traction sheave 5) of the elevator car (page 4 ¶ [0037]), generating a safety signal (emergency stop command) indicative of the incident (page 1 ¶ [0009]) and communicating elevator system information to the elevator car (page 3 ¶ [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0233219 A1 and US 8,752,677 B2 pertaining to adjusting a deceleration rate of the elevator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             March 2, 2022